UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------·-------------------------------------- x
OLIN CORPORATION,

                          Plaintiff,

        v.

CERTAIN UNDERWRITERS AT LLOYD'S
LONDON and CERTAIN LONDON MARKET                                  Jury Trial Demanded
INSURANCE COMPANIES,

                          Defendants.
------------------------------------------------------------- x

                                                COMPLAINT

        Plaintiff Olin Corporation for its Complaint against Defendants alleges as follows:

                                       NATURE OF THE ACTION

         1.      This is an action seeking to resolve disputes under insurance policies and a

settlement agreement concerning insurance coverage for certain environmental claims and for

relief to remedy Defendants' breaches of the insurance policies and settlement agreement.

                                                   PARTIES

        2.       Plaintiff Olin Corporation ("Olin") is a corporation organized under the laws of

Virginia, having its principal place of business in St. Louis, Missouri. Olin is licensed to do

business and is doing business in New York.

        3.       Upon information and belief, Defendants Certain Underwriters at Lloyd's London

and Certain London Market Insurance Companies (collectively "London") are comprised of (i)

individuals, all or most of whom are residents and subjects of the United Kingdom of Great Britain

and Northern Ireland, or corporations, all or most of which are organized pursuant to the laws of

the United Kingdom, (ii) insurers that severally subscribed to certain insurance policies in favor
of Olin and its predecessors in interest, and (iii) insurers that entered into the contract at issue in

this action, the Settlement Agreement (as defined below) between Olin and London. In those

policies, London agreed to submit to the jurisdiction of any court of competent jurisdiction within

the United States of America at the request of the insured (i.e., Olin), and to comply with all

requirements necessary to give such court jurisdiction. In the Settlement Agreement (as defined

below) between Olin and London, London also agreed that any coverage litigation between Olin

and London would proceed before a court of competent jurisdiction in New York, New York.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the parties named in this complaint pursuant to 28

U.S.C. § 1332(a)(l). As previously represented to Olin by counsel for London, there is complete

diversity of citizenship between Olin and London, and the matter in controversy exceeds the sum

of $75,000, exclusive of interest and costs.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 139l(a) and (c).

                                               FACTS

                            London's Insurance Obligations To Olin

       6.      Over the last several decades, Olin has spent hundreds of millions of dollars

remediating environmental damage at more than 100 sites across North America. The costs and

liabilities Olin incurred in connection with that damage were insured by London and various other

insurers under policies of comprehensive general liability insurance and umbrella and excess

liability insurance. The policies issued by London to Olin at issue in this action are listed on the

attached Schedule A (collectively "London Policies").

       7.      Under the London Policies, London undertook obligations to (a) defend (or

indemnify Olin for the defense of) any action or proceeding against Olin alleging damages on

account of potentially-covered bodily injury, property damage, or personal injury; or (b) pay, or to


                                                  2
indemnify Olin for, all sums within respective policy limits which Olin shall become legally

obligated to pay on account of such bodily injury, property damage, or personal injury; or (c) both.

        8.     Certain claims have been asserted against Olin in respect of the Morgan Hill

manufacturing site (the "Morgan Hill Claims" and the "Morgan Hill Site," respectively), and

certain liabilities, arising out of the Morgan Hill Claims and involving the Morgan Hill Site have

been imposed upon Olin (the "Morgan Hill Liabilities").

        9.     The Morgan Hill Claims allege, and the Morgan Hill Liabilities involve, damages

on account of bodily injury or property damage sustained during the policy periods of the

respective London Policies for the Morgan Hill Site.

        10.    Olin requested coverage for the Morgan Hill Claims and Morgan Hill Liabilities

pursuant to the London Policies and the Settlement Agreement (as defined .and discussed below),

but London denied or otherwise sought to evade Olin's Morgan Hill Claims and Morgan Hill

Liabilities (or London was caused to do so by its reinsurers, administrators, handlers, or other

interests).

                            The Olin-London Settlement Agreement

        11.    Olin has been litigating related environmental insurance coverage claims for

decades in the United States District Court for the Southern District of New York against London

and other insurers that issued policies covering certain environmental damage claims made by Olin

("1984 Action"). Olin filed the 1984 Action in 1984, and it is ongoing. The 1984 Action is

currently captioned Olin Corporatwn v Lamorak Insurance Company, et al., Case No. 84 Civ.

1968. Through the course of the 1984 Action, Olin and London entered into a Confidential

Settlement Agreement and Release, dated July 31, 2009 ("Settlement Agreement"), to settle or

otherwise address Olin's coverage claims against London with respect to multiple sites at issue in

the 1984 Action. The Settlement Agreement released some, but not all of Olin's claims against


                                                 3
London. Accordingly, in reliance on London's contractual promises in the Settlement Agreement,

in 2010 Olin dismissed its claims against London in the 1984 Action with prejudice as to certain

claims and without prejudice as to certain other claims.

       12.     The Settlement Agreement, in Section VII.B, provides for an arrangement as to

certain claims not released by the Settlement Agreement:

               Provided always that there is coverage under the London Policies
               (excluding for the avoidance of doubt the Buy-Back Policies) for the
               Claims referenced in this Section VII below that are not otherwise
               released by this Agreement, Olin and London Market expressly
               agree:

               ***
               B. Pollution Claims and Other NRD Claims

               Subject to the proviso above relating to coverage, the following
               Claims shall be subject to the agreement between the Parties that is
               set forth in this Paragraph B:

                   •     Any Claim to London Market by Olin relating to Pollution
                         Claims, that: (a) is not otherwise released in Section IV,
                         Paragraph A and C of this Agreement and (b) is not a
                         Niagara Appeal Sites Claim; and

                   •     Bodily injury/personal injury (including death) Pollution
                         Claims for non-DJ Sites; and,

                   •     NRD Claims relating to a Non-DJ Site; and,

                   •     Any Pollution Claims relating solely to the Operable Unit 2
                         aspect of Mcintosh, Alabama.

               All such Claims shall be the subject of the following agreement
               between the Parties:

                   (i)    In the case only of any Pollution Claim (including a
                          Pollution Claim relating solely to the Operable Unit 2
                          aspect of Mcintosh, Alabama), Olin shall first deduct from
                          the loss that it has incurred any and all payments made by
                          Olin and/or its agents prior to the Execution Date.




                                                  4
                  (ii) As to each Claim subject to this Section VII Paragraph B,
                       Olin shall deduct the sum of Ten Million United States
                       Dollars ($10,000,000) from the loss that it has incurred.

                  (iii) As to each Claim subject to this Section VII Paragraph B,
                        Olin and London Market agree that the terms and
                        conditions of the London Policies (excluding for the
                        avoidance of doubt the Buy Back Policies) shall apply as
                        written except as provided in Section VII, Paragraphs C, D
                        and E below.


                           COUNT I - BREACH OF CONTRACT

       13.    The foregoing paragraphs are incorporated by reference as though set forth herein.

       14.    With respect to the Morgan Hill Site, the Morgan Hill Claims and Morgan Hill

Liabilities are subject to Section VII.B of the Settlement Agreement, which expressly provides

that such Morgan Hill Claims and Morgan Hill Liabilities would not be released by the Settlement

Agreement.

       15.    Olin has complied with all terms of the Settlement Agreement and all terms of the

London Policies covering the Morgan Hill Claims and Morgan Hill Liabilities.

       16.    All conditions precedent to London's duties to perform its obligations to Olin under

the London Policies and the Settlement Agreement in respect of the Morgan Hill Claims and

Morgan Hill Liabilities have been met.

       17.    London has breached one or more of the London Policies and the Settlement

Agreement by failing to perform its obligations to Olin under the London Policies and the

Settlement Agreement with respect to the Morgan Hill Claims and Morgan Hill Liabilities.

       18.    As a result of London's breach or breaches, Olin has paid and incurred costs of

defense and damages by reason of the Morgan Hill Claims and Morgan Hill Liabilities for which




                                               5
costs and damages Olin is entitled to be reimbursed under the London Policies and the Settlement

Agreement.

        19.    Olin will continue to pay and incur costs of defense and damages by reason of the

Morgan Hill Claims and Morgan Hill Liabilities for which costs and damages Olin is entitled to

be reimbursed under the London Policies and the Settlement Agreement.

        20.    Olin is entitled to judgment against London as to the Morgan Hill Claims and

Morgan Hill Liabilities in the amount of the costs and damages paid and incurred, as well as costs

and damages to be paid and incurred in the future, less any applicable deductible, and in accordance

with the terms of the London Policies and the Settlement Agreement, including limits.

                          COUNT II - DECLARATORY JUDGMENT

        21.    The foregoing paragraphs are incorporated by reference as though set forth herein.

        22.    London has refused and is refusing to perform its obligations under the London

Policies and the Settlement Agreement with respect to the Morgan Hill Claims and Morgan Hill

Liabilities.

        23.    An actual controversy and uncertainty exists between the parties with respect to the

Morgan Hill Site sufficient for this Court, pursuant to 28 U.S.C § 220 I, to issue declaratory relief

and declare the rights and obligations of the parties under the London Policies and the Settlement

Agreement. Declaratory relief is an appropriate means of resolving this controversy before any

further disputes, claims, harms, or injuries arise.

        24.    Accordingly, this Court should issue declaratory relief in favor of Olin and against

London declaring that London is required to indemnify Olin for all costs and damages paid and

incurred, as well as all costs and damages to be paid and incurred in the future, with respect to the

Morgan Hill Claims and Morgan Hill Liabilities, less any applicable deductible, and in accordance

with the terms of the London Policies and the Settlement Agreement, including limits.


                                                      6
                                                 ***
       WHEREFORE, Olin respectfully requests that this Court enter judgment in its favor and

against London and that this Court award Olin the following relief;

       A.      Declaratory relief in favor of Olin and against London declaring that London is

required to indemnify Olin for all costs and damages paid and incurred, as well as all costs and

damages to be paid and incurred in the future, with respect to the Morgan Hill Claims and Morgan

Hill Liabilities, less any applicable deductible, and in accordance with the terms of the London

Policies and the Settlement Agreement, including limits;

       B.      Damages, including but not limited to compensatory and consequential damages,

as a result of London's breaches of the Settlement Agreement and the London Policies with respect

to the Morgan Hill Site, in amounts to be proven at trial;

       C.       Reasonable attorneys' fees and expenses in amounts as yet to be ascertained and

determined at trial;

        D.      Interest according to law; and

        E.      Such other and further relief as this Court deems just and proper.




                                                                                                    II
                                                  7                                                 I
                                                                                                    I
                                                                                                    f
Dated: September 7, 2018   By:
New York, New York
                                    19 Third A venue
                                  New York, NY 10022
                                  (212) 891-2584 (telephone)
                                  (212) 891-1699 (facsimile)
                                  krosoff@jenner.com

                                           and

                                  Peter J. Brennan
                                  353 North Clark Street
                                  Chicago, Illinois 60654
                                  (312) 222-9350 (telephone)
                                  (312) 527-0484 (facsimile)
                                  pbrennan@jenner.com




                           Attorneys for Plamtiff Olm Corporation




                           8
Exhibit A
                                             SCHEDULE A

                          LIST OF OLIN CORPORATION INSURANCE POLICIES IN SUIT


111/1953 - 2/111954               LONDON MARKET INSURERS               Kl7459

2/111954 - 61111955               LONDON MARKET INSURERS               K23386

2/111954 - 6/1/1955               LONDON MARKET INSURERS               K23387

411911954 - 61111955              LONDON MARKET INSURERS               K25651

611/1955 - 11111958               LONDON MARKET INSURERS               K32571

61111955 - 11111958               LONDON MARKET INSURERS               K32572

6/111955 - 111/1958               LONDON MARKET INSURERS               K32573

811311956 - 3/1/1961              LONDON MARKET INSURERS               K41819

5/111957 - 31111961               LONDON MARKET INSURERS               K44076

51911957 - 311/1961               LONDON MARKET INSURERS               K44077

11111958 - 31111961               LONDON MARKET INSURERS               K51633

111/1958-3/1/1961                 LONDON MARKET INSURERS               K50932

11111958 - 3/1/1961               LONDON MARKET INSURERS               K51634

10/8/1959 - 10/8/1962             LONDON MARKET INSURERS               59-5622

I 0/8/1959 - I 0/8/1962           LONDON MARKET INSURERS               C2192

3/ 1/1961 - 2/111964              LONDON MARKET INSURERS               K66570

31111961 - 2/1/1964               LONDON MARKET INSURERS               CU1036

3/111961 - 2/111964               LONDON MARKET INSURERS               CU1037

3/1/1961 - 2/1/1964               LONDON MARKET INSURERS               K66571

311/1961 - 2/1/1964               LONDON MARKET INSURERS               K66572

3/1/ 1961 - 21111964              LONDON MARKET INSURERS               K66573

2/111964 - 1/1/1967

21111964 - J/l/1967
                                  LONDON MARKET INSURERS

                                  LONDON MARKET INSURERS
                                                                       CU3098

                                                                       CU3099    I   I

1/1/1967 - 1/1/1970               LONDON MARKET INSURERS               S6152     I
                                                                                 i

                                                                                 I
                                                                                 I




                                                 9
                                    DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38, Olin demands trial by jury on all issues so

triable.



Dated: September 7, 2018
       New York, New York

                                                         Katherine Roso
                                                         919 Third A venue
                                                         New York, NY 10022
                                                         (212) 891-2584 (telephone)
                                                         (212) 891-1699 (facsimile)
                                                         krosoff@jenner.com

                                                                and

                                                         Peter J. Brennan
                                                         353 North Clark Street
                                                         Chicago, Illinois 60654
                                                         (312) 222-9350 (telephone)
                                                         (312) 527-0484 (facsimile)
                                                         pbrennan@jenner.com




                                                     Attorneys for Plaintiff Olin Corporatzon




                                                   10
